DETAILED ACTION
Amendment and Request for Continued Examination received 20 July 2022 is acknowledged.  Claims 33, 35-38, 40-42, 48-49, 51-53, 55-60, 62, and 64-83 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 35-38, 40-42, 48, 51, 56-60, 62, 64-74, and 78-83 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola (US Pub. No. 2013/0151007) in view of Meireles (“A Comprehensive Review for Industrial Applicability of Artificial Neural Networks”; IEEE Transactions on Industrial Electronics; Vol. 50, No. 3; 2003; pages 585-601).

As per Claim 33, Valpola discloses a robot system (100/300) for picking up an object (181), the robot system (100/300) (Figs. 1, 3; ¶49-55, 95) comprising:
a robot (170/308) for picking up the object (181) (Figs. 1, 3; ¶54-56, 95),
at least one memory (150) (Fig. 1; ¶49, 53, 63);
and at least one processor (110) (Fig. 1; ¶49, 63) configured to:
obtain information (via 176C/305-306) of a plurality of objects (“collectively denoted by reference numeral 181” in ¶55) including the object (181) (Figs. 1, 3; ¶56, 58, 60-62, 95-96),
control (170/308) the robot based on the command data as per 175) (Figs. 1, 3; ¶56, 63, 95-104).
Valpola does not expressly disclose wherein the computer (300) operates to:
obtain output from a neural network by inputting the information of the plurality of objects into the neural network,
decide command data for commanding the robot to perform a picking operation of the object based on the output from the neural network, and
wherein the neural network has been updated by supervised learning using label information and output from the neural network.
According to Meireles, an artificial neural network (ANN) operates to learn and approximate relationships between input and output (I. Introduction on page 585).  ANN types may be classified by their learning method (training) because one ANN type may employ supervised training while another type may referred to as unsupervised (I. Introduction on page 585).  In supervised learning, the correct results (target values, desired outputs) are known and given to the ANN during training so that the ANN can adjust its weights in order to match outputs to the target values (Fig. 13; V. Training Methods on page 593-594).  In one embodiment for supervised learning called reinforcement learning, training is commanded by signals indicating if the produced output is bad or good (Fig. 14 on page 595; V. Training Methods on page 593-594).  In reinforcement learning, learning rules are linked to rewards and penalties (D. Reinforcement Learning Algorithms on page 596).  According to Miereles, neural networks are unsurpassed at identifying patterns (F. Practical Considerations on page 597), may be employed to control robots (C. Process Control on page 598), and may also be applied in image recognition (D. Pattern Recognition on page 598).  Like Valpola, Meireles is concerned with machine learning systems.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Such a system would operate to “obtain output from a neural network by inputting the information of the plurality of objects into the neural network” in that the machine learning of Vapola would be informed by a neural network as per Meireles that is configured for image recognition.  
Further, such a system would operate to “decide command data for commanding the robot to perform a picking operation of the object based on the output from the neural network” the machine learning of Vapola would be informed by a neural network as per Meireles configured for robot control.
In addition, such a system would operate “wherein the neural network has been updated by supervised learning using label information and output from the neural network” in that the machine learning of Valpola would be informed by a reinforcement learning neural network as per Meireles that is linked to rewards and penalties.

As per Claim 35, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the information (via 176C/305-306) includes image data of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-99).
As per Claim 36, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the information (via 176C/305-306) includes distance image data (as per coordinate vector in ¶83, 99, 101) for of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-99, 101).

As per Claim 37, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the information (via 176C/305-306) includes position information (as per coordinates (x,y) in ¶81-83, 97, 99-101) of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-101).

As per Claim 38, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 37.  Valpola further discloses wherein the information (via 176C/305-306) further includes orientation information (“orientation of the object” in ¶55, 81) of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-101).

As per Claim 40, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the system outputs information in relation to a manipulated variable (332, 334) for picking up the object (181) (Fig. 3; ¶95-101).
Valpola does not expressly disclose wherein the system includes a neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 41, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the system outputs information in relation to a probability of success (“likelihood” in ¶96-98) for the picking operation of the object (181) (Fig. 3; ¶95-101).
Valpola does not expressly disclose wherein the system includes a neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 42, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the system outputs information in relation to a position (as per “determined gripping location” in ¶99-100) of the object (181) (Fig. 3; ¶95-101).
Valpola does not expressly disclose wherein the system includes a neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 48, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the command data (as per 175) includes information in relation to at least one of a position (as per target), orientation or picking direction of a hand unit (171) of the robot (170/308) (Figs. 1-3; ¶49-68, 69-72, 95-102).

As per Claim 51, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the system outputs information in relation to a manipulated variable (332, 334) for obtaining the information of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Fig. 3; ¶95-101).
Valpola does not expressly disclose wherein the system includes a neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 56, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses Valpola further discloses wherein the at least one processor (110) is further configured to:
process information of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) obtained by a measuring device (176C/305-306) (Figs. 1, 3; ¶55-56, 58, 60-62, 95-101), and
input, as the information of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55), the processed information (330) to the system (Figs. 1, 3; ¶56, 58, 60-62, 95-101).
Valpola does not expressly disclose wherein the system includes a neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 57, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the system (as per 312, 314) is located on a cloud server (¶105).
Valpola does not expressly disclose wherein the system includes a neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 58, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the at least one processor (100) is configured to obtain the information of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) from a measuring device (176C), a position of the measuring device (176C) being changed based on a movement of an arm unit of the robot (170) (Fig. 1; ¶56, 61).

As per Claim 59, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 58.  Valpola further discloses wherein the measuring device (176C) is attached to the arm unit of the robot (170) (Fig. 1; ¶56, 61).

As per Claim 60, Valpola discloses a method of picking up an object (181) by a robot (170/308) (Figs. 1, 3; ¶54-56, 95), the method comprising:
obtaining information (via 176C/305-306) of a plurality of objects (“collectively denoted by reference numeral 181” in ¶55) including the object (181) (Figs. 1, 3; ¶56, 58, 60-62, 95-96);
deciding command data (as per 175) for commanding the robot (170/308) to perform a picking operation (via 171) of the object (181) (Figs. 1, 3; ¶56, 58, 61, 63, 95-104); and
controlling the robot (170/308) based on the command data (as per 175) (Figs. 1, 3; ¶56, 63, 95-104).
Valpola does not expressly disclose:
obtaining output from a neural network by inputting the information of the plurality of objects into the neural network;
wherein the command data is based on output from the neural network; and
wherein the neural network has been updated by supervised learning using label information and output from the neural network.
According to Meireles, an artificial neural network (ANN) operates to learn and approximate relationships between input and output (I. Introduction on page 585).  ANN types may be classified by their learning method (training) because one ANN type may employ supervised training while another type may referred to as unsupervised (I. Introduction on page 585).  In supervised learning, the correct results (target values, desired outputs) are known and given to the ANN during training so that the ANN can adjust its weights in order to match outputs to the target values (Fig. 13; V. Training Methods on page 593-594).  In one embodiment for supervised learning called reinforcement learning, training is commanded by signals indicating if the produced output is bad or good (Fig. 14 on page 595; V. Training Methods on page 593-594).  In reinforcement learning, learning rules are linked to rewards and penalties (D. Reinforcement Learning Algorithms on page 596).  According to Miereles, neural networks are unsurpassed at identifying patterns (F. Practical Considerations on page 597), may be employed to control robots (C. Process Control on page 598), and may also be applied in image recognition (D. Pattern Recognition on page 598).  Like Valpola, Meireles is concerned with machine learning systems.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Such a system would operate to “obtaining output from a neural network by inputting the information of the plurality of objects into the neural network” in that the machine learning of Vapola would be informed by a neural network as per Meireles that is configured for image recognition.  
Further, such a system would operate to “wherein the command data is based on output from the neural network” the machine learning of Vapola would be informed by a neural network as per Meireles that is configured for robot control.
In addition, such a system would operate “wherein the neural network has been updated by supervised learning using label information and output from the neural network” in that the machine learning of Valpola would be informed by a reinforcement learning neural network as per Meireles that is linked to rewards and penalties.

As per Claim 62, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 60.  Valpola further discloses wherein the information (via 176C/305-306) includes image data of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-99).

As per Claim 64, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the system outputs information in relation to success (“likelihood” in ¶96-98) or failure for the picking operation of the object (181) (Fig. 3; ¶95-101).

As per Claim 65, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola further discloses wherein the information of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) is obtained by at least one of a three-dimensional vision sensor, a laser distance meter, or a camera (176c) (¶61).
As per Claim 66, Valpola discloses a robot system (100/300) for picking up an object (181), the robot system (100/300) (Figs. 1, 3; ¶49-55, 95) comprising:
a robot (170/308) for picking up the object (181) (Figs. 1, 3; ¶54-56, 95);
at least one memory (150) (Fig. 1; ¶49, 53, 63); and
at least one processor (110) (Fig. 1; ¶49, 63) configured to:
obtain information (via 176C/305-306) of the object (181) (Figs. 1, 3; ¶56, 58, 60-62, 95-96),
decide command data (as per 175) for commanding the robot (170/308) to perform a picking operation (via 171) of the object (181) by referring to output (332, 334), from a learning model (as per 312, 314), generated based on the information (as per 342) of the object (181) (Figs. 1, 3; ¶56, 58, 61, 63, 95-104), and 
control the robot (170/308) based on the command data (as per 175) (Figs. 1, 3; ¶56, 63, 95-104).
Valpola does not expressly disclose:
wherein the learning model has been updated by reinforcement learning using a reward based on information in relation to a picking operation of another object.
According to Meireles, an artificial neural network (ANN) operates to learn and approximate relationships between input and output (I. Introduction on page 585).  ANN types may be classified by their learning method (training) because one ANN type may employ supervised training while another type may referred to as unsupervised (I. Introduction on page 585).  In supervised learning, the correct results (target values, desired outputs) are known and given to the ANN during training so that the ANN can adjust its weights in order to match outputs to the target values (Fig. 13; V. Training Methods on page 593-594).  In one embodiment for supervised learning called reinforcement learning, training is commanded by signals indicating if the produced output is bad or good (Fig. 14 on page 595; V. Training Methods on page 593-594).  In reinforcement learning, learning rules are linked to rewards and penalties (D. Reinforcement Learning Algorithms on page 596).  According to Miereles, neural networks are unsurpassed at identifying patterns (F. Practical Considerations on page 597), may be employed to control robots (C. Process Control on page 598), and may also be applied in image recognition (D. Pattern Recognition on page 598).  Like Valpola, Meireles is concerned with machine learning systems.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Such a system would operate to “wherein the learning model has been updated by reinforcement learning using a reward based on information in relation to a picking operation of another object” in that the machine learning for picking operation of Valpola would be informed by a reinforcement learning neural network as per Meireles that is linked to rewards and penalties.

As per Claim 67, Valpola discloses a method of picking up an object (181) by a robot (170/308) (Figs. 1, 3; ¶54-56, 95), the method comprising:
obtaining information (via 176C/305-306) of the object (181) (Figs. 1, 3; ¶56, 58, 60-62, 95-96);
deciding command data (as per 175) for commanding the robot (170/308) to perform a picking operation (via 171) of the object (181) by referring to output (332, 334), from a learning model (as per 312, 314), generated based on the information (as per 342) of the object (181) (Figs. 1, 3; ¶56, 58, 61, 63, 95-104), and 
controlling the robot (170/308) based on the command data (as per 175) (Figs. 1, 3; ¶56, 63, 95-104).
Valpola does not expressly disclose wherein the learning model has been updated by reinforcement learning using a reward based on information in relation to a picking operation of another object.
According to Meireles, an artificial neural network (ANN) operates to learn and approximate relationships between input and output (I. Introduction on page 585).  ANN types may be classified by their learning method (training) because one ANN type may employ supervised training while another type may referred to as unsupervised (I. Introduction on page 585).  In supervised learning, the correct results (target values, desired outputs) are known and given to the ANN during training so that the ANN can adjust its weights in order to match outputs to the target values (Fig. 13; V. Training Methods on page 593-594).  In one embodiment for supervised learning called reinforcement learning, training is commanded by signals indicating if the produced output is bad or good (Fig. 14 on page 595; V. Training Methods on page 593-594).  In reinforcement learning, learning rules are linked to rewards and penalties (D. Reinforcement Learning Algorithms on page 596).  According to Miereles, neural networks are unsurpassed at identifying patterns (F. Practical Considerations on page 597), may be employed to control robots (C. Process Control on page 598), and may also be applied in image recognition (D. Pattern Recognition on page 598).  Like Valpola, Meireles is concerned with machine learning systems.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Such a system would operate to “wherein the learning model has been updated by reinforcement learning using a reward based on information in relation to a picking operation of another object” in that the machine learning for picking operation of Valpola would be informed by a reinforcement learning neural network as per Meireles that is linked to rewards and penalties.

As per Claim 68, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola does not expressly disclose wherein the neural network has been updated using an error based on the label information and the output from the neural network used for the supervised learning, the label information including information in relation to a picking operation of another object, and the output from the neural network used for the supervised learning being generated by inputting information of the another object into the neural network.
See rejection of Claim 33 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Such a system would operate to “wherein the neural network has been updated using an error based on the label information and the output from the neural network used for the supervised learning, the label information including information in relation to a picking operation of another object, and the output from the neural network used for the supervised learning being generated by inputting information of the another object into the neural network” in that the machine learning for picking operation describing previous gripping attempts of Valpola would be informed by a reinforcement learning neural network as per Meireles that is linked to rewards and penalties.

As per Claim 69, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola does not expressly disclose wherein the learning model is a neural network.
See rejection of Claim 66 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 70, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the at least one processor (110) is configured to decide the command data (as per 175) by referring to the output, from the learning model (as per 312, 314), based on information of a plurality of objects (“collectively denoted by reference numeral 181” in ¶55) including the object (181) (Figs. 1, 3; ¶55-56, 58, 61, 63, 95-104).

As per Claim 71, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the information (via 176C/305-306) includes image data of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-99).

As per Claim 72, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the information (via 176C/305-306) includes position information (as per coordinates (x,y) in ¶81-83, 97, 99-101) of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) (Figs. 1, 3; ¶56, 58, 60-62, 79-83, 95-101).

As per Claim 73, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola does not expressly disclose wherein the reward is calculated based on at least one of success or failure of the picking operation of the another object, the number of times of successes of picking operations, a time taken for picking or transporting of the another object, a force acting on a hand unit, an achievement level of a post-process after picking, a change in state of the another object, or energy for the picking operation of the another object.
See rejection of Claim 66 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Such a system would operate to “wherein the reward is calculated based on at least one of success or failure of the picking operation of the another object, the number of times of successes of picking operations, a time taken for picking or transporting of the another object, a force acting on a hand unit, an achievement level of a post-process after picking, a change in state of the another object, or energy for the picking operation of the another object” in that the machine learning for picking operation of Valpola would be informed by a reinforcement learning neural network as per Meireles that is linked to rewards and penalties.

As per Claim 74, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the command data (as per 175) includes information in relation to at least one of a position (as per target), orientation or picking direction of a hand unit (171) of the robot (170/308) (Figs. 1-3; ¶49-68, 69-72, 95-102).

As per Claim 78, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the at least one processor (110) is further configured to:
process information of the object (“collectively denoted by reference numeral 181” in ¶55) obtained by a measuring device (176C/305-306) (Figs. 1, 3; ¶55-56, 58, 60-62, 95-101), and
input, as the information of the object (“collectively denoted by reference numeral 181” in ¶55), the processed information into the learning model (as per 312, 314) (Figs. 1, 3; ¶56, 58, 60-62, 95-101).

As per Claim 79, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the learning model (as per 312, 314) is located on a cloud server (¶105).

As per Claim 80, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the at least one processor (100) is configured to obtain the information of the plurality of objects (“collectively denoted by reference numeral 181” in ¶55) from a measuring device (176C), a position of the measuring device (176C) being changed based on a movement of an arm unit of the robot (170) (Fig. 1; ¶56, 61).

As per Claim 81, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola further discloses wherein the information of the object (181) is obtained by at least one of a three-dimensional vision sensor, a laser distance meter, or a camera (176c) (¶61).

As per Claim 82, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 67.  Valpola does not expressly disclose wherein the learning model is a neural network.
See rejection of Claim 67 for discussion of teachings of Miereles.
Therefore, from these teachings of Valpola and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Valpola since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 83, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 67.  Valpola further discloses wherein the deciding includes deciding the command data (as per 175) by referring to the output, from the learning model (as per 312, 314), based on information of a plurality of objects (“collectively denoted by reference numeral 181” in ¶55) including the object (181) (Figs. 1, 3; ¶55-56, 58, 61, 63, 95-104).

Claims 49 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola (US Pub. No. 2013/0151007) in view of Miereles (“A Comprehensive Review for Industrial Applicability of Artificial Neural Networks”; IEEE Transactions on Industrial Electronics; Vol. 50, No. 3; 2003; pages 585-601), further in view of Boca (US Pub. No. 2009/0033655).

As per Claim 49, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola does not expressly disclose wherein the command data includes information in relation to at least one of a torque, a velocity, or a rotation for a drive shaft of the robot.
Boca discloses a robot control system (100) in which a robot (104) picks up objects (110) from a bin (112) (Fig. 1; ¶37-44).  In one embodiment, commands for the robot (104) are generated in view of data from an encoder describing rotation for a drive shaft of the robot (104) (¶44).  In this way, position of the robot (104) can be determined (¶44).  Like Valpola, Boca is concerned with robot control systems.
Therefore, from these teachings of Valpola, Miereles, and Boca, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Boca to the system of Valpola as modified in view of Miereles since doing so would enhance the system by reducing the cost of the system in the event that a suitable encoder as per Boca is cheaper to implement than corresponding sensors (176) as per Valpola.

As per Claim 75, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola does not expressly disclose wherein the command data includes information in relation to at least one of a torque, a velocity, or a rotation for a drive shaft of the robot.
Boca discloses a robot control system (100) in which a robot (104) picks up objects (110) from a bin (112) (Fig. 1; ¶37-44).  In one embodiment, commands for the robot (104) are generated in view of data from an encoder describing rotation for a drive shaft of the robot (104) (¶44).  In this way, position of the robot (104) can be determined (¶44).  Like Valpola, Boca is concerned with robot control systems.
Therefore, from these teachings of Valpola, Miereles, and Boca, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Boca to the system of Valpola as modified in view of Miereles since doing so would enhance the system by reducing the cost of the system in the event that a suitable encoder as per Boca is cheaper to implement than corresponding sensors (176) as per Valpola.
Claims 52-53 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola (US Pub. No. 2013/0151007) in view of Miereles (“A Comprehensive Review for Industrial Applicability of Artificial Neural Networks”; IEEE Transactions on Industrial Electronics; Vol. 50, No. 3; 2003; pages 585-601), further in view of Arimatsu (US Pub. No. 2010/0004778).

As per Claim 52, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola does not expressly disclose wherein a hand unit of the robot is configured to generate a suction force for picking up the object.
Arimatsu discloses a robot control system (10) in which a robot (16) picks up objects (14) from a bin (12) (Fig. 1; ¶29).  In one embodiment, the robot (16) includes a hand unit (17) configured to generate a suction force for picking up the object (14) (Fig. 1; ¶29).  According to Arimatsu, implementing a suction device rather than a robot hand is a matter of design choice (¶29).  Like Valpola, Arimatsu is concerned with robot control systems.
Therefore, from these teachings of Valpola, Miereles, and Arimatsu, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Arimatsu to the system of Valpola as modified in view of Miereles since doing so would be, according to Arimatsu, a matter of design choice.

As per Claim 53, the combination of Valpola, Miereles, and Arimatsu teaches or suggests all limitations of Claim 52.  Valpola does not expressly disclose wherein the hand unit of the robot includes at least one of an electromagnet or a negative pressure generator.
See rejection of Claim 52 for discussion of Arimatsu.  Arimatsu further discloses wherein the hand unit of the robot includes at least one of an electromagnet or a negative pressure generator (¶29, 51).
Therefore, from these teachings of Valpola, Miereles, and Arimatsu, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Arimatsu to the system of Valpola in view of Miereles since doing so would be, according to Arimatsu, a matter of design choice.

As per Claim 76, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola does not expressly disclose wherein a hand unit of the robot is configured to generate a suction force for picking up the object.
Arimatsu discloses a robot control system (10) in which a robot (16) picks up objects (14) from a bin (12) (Fig. 1; ¶29).  In one embodiment, the robot (16) includes a hand unit (17) configured to generate a suction force for picking up the object (14) (Fig. 1; ¶29).  According to Arimatsu, implementing a suction device rather than a robot hand is a matter of design choice (¶29).  Like Valpola, Arimatsu is concerned with robot control systems.
Therefore, from these teachings of Valpola, Miereles, and Arimatsu, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Arimatsu to the system of Valpola as modified in view of Miereles since doing so would be, according to Arimatsu, a matter of design choice.

Claims 55 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola (US Pub. No. 2013/0151007) in view of Miereles (“A Comprehensive Review for Industrial Applicability of Artificial Neural Networks”; IEEE Transactions on Industrial Electronics; Vol. 50, No. 3; 2003; pages 585-601), further in view of Oumi (US Pub. No. 2007/0213874).

As per Claim 55, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 33.  Valpola does not expressly disclose wherein the neural network has been updated using simulated data.
See rejection of Claim 33 for discussion of teachings of Miereles.
Oumi discloses a robot control system (12) in which a robot (18) picks up objects (20) from a bin (36) (Fig. 2; ¶36-37).  In one embodiment, commands for the robot (18) are generated in view of simulated data (as per 50) (Fig. 4; ¶44-49).  In this way, operation rate is improved (¶8).  Like Valpola, Oumi is concerned with robot control systems.
Therefore, from these teachings of Valpola, Miereles, and Oumi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Miereles and Oumi to the system of Valpola since doing so would enhance the system: in that according to Meireles, neural networks are suitable for controlling robots as well as image recognition and unsurpassed at identifying patterns; and by enhancing operation rate.

As per Claim 77, the combination of Valpola and Miereles teaches or suggests all limitations of Claim 66.  Valpola does not expressly disclose wherein the learning model has been updated using simulated data.
Oumi discloses a robot control system (12) in which a robot (18) picks up objects (20) from a bin (36) (Fig. 2; ¶36-37).  In one embodiment, commands for the robot (18) are generated in view of simulated data (as per 50) (Fig. 4; ¶44-49).  In this way, operation rate is improved (¶8).  Like Valpola, Oumi is concerned with robot control systems.
Therefore, from these teachings of Valpola, Miereles, and Oumi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Oumi to the system of Valpola as modified in view of Miereles since doing so would enhance the system by enhancing operation rate.
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered as follows.
Applicant argues that rejections under 35 USC 102 should not be maintained because “these descriptions [of Valpola] do not seem to describe ‘reinforcement learning’ [as claimed]” (page 13 of Amendment).  Upon further consideration of the teachings of Valpola and the claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 102 should not be maintained because “The Office fails to specify which portion of the reference discloses the ‘reinforcement learning’ as recited in the above feature (1) of claims 66 and 67 [as claimed]” (page 13 of Amendment).  Upon further consideration of the teachings of Valpola and the claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 102 should not be maintained because “It is apparent from the description reproduced above that the cited portions of Valpola are silent with respect to ‘a reward’ for updating the learning model by reinforcement learning as claimed” (page 13 of Amendment).  Upon further consideration of the teachings of Valpola and the claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 102 should not be maintained because “The cited portions of the reference fail to disclose the above feature (2) of claims 66 and 67, in particular the claimed ‘reward’” (page 13 of Amendment).  Upon further consideration of the teachings of Valpola and the claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 103 should not be maintained because “while Sprikovska appears to describe ‘analyzing the image data with a training in the form of a neural network’, the cited portion of the reference does not disclose or suggest to ‘decide command data ... to perform a picking operation of the object based on the output from the neural network’ as recited in claim 33” (page 15 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, rejections involving the combination of Valpola and Sprikovska are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 103 should not be maintained because “The Office fails to specify which portion of the Sprikovska reference does disclose the above feature of claim 33” (page 15 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, rejections involving the combination of Valpola and Sprikovska are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 103 should not be maintained because “neither Valpola nor Sprikovska discloses or suggests the above feature [wherein the neural network has been updated as claimed]” (page 15-16 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, rejections involving the combination of Valpola and Sprikovska are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 103 should not be maintained because “None of the other references, Boca, Arimitsu as interpreted by the Office, and Oumi as interpreted by the Office, cure the deficiency of Valpola and Sprikovska” (page 16 of Amendment).  However, the alleged deficiency of Valpola and Sprikovsks is moot in view of the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 103 should not be maintained because “Dependent claims 68-83, depending from independent claims 33, 66 or 67 as amended and including further patentable features, are considered patentable at least for these features and/or the reason(s) advanced with respect to respective independent claims” (page 16 of Amendment).  However, the features and/or reasons advanced with respect to the respective independent claims are moot in view of the new ground(s) of rejection presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664